Name: Commission Regulation (EEC) No 3334/87 of 5 November 1987 abolishing the countervailing charge on fresh lemons originating in Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 11 . 87 Official Journal of the European Communities No L 316/23 COMMISSION REGULATION (EEC) No 3334/87 of 5 November 1987 abolishing the countervailing charge on fresh lemons originating in Spain (except the Canary Islands) specified in the second indent of Article 26 ( 1 ) of Regula ­ tion (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products origi ­ nating in Spain (except the Canary Islands) can be aboli ­ shed ; Whereas, pursuant to Article 136 (2) of the Act of Acces ­ sion of Spain and Portugal (*), the arrangements applicable to trade between, on the one hand, a new Member State and, on the other, the Community as constituted at 31 December 1985, must be those which were applicable before accession , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2275/87 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3286/87 (3) introduced a countervailing charge on fresh lemons origi ­ nating in Spain (except the Canary Islands). Whereas the present trend of prices for products origina ­ ting in Spain (except in the Canary Islands) on the repre ­ sentative markets referred to in Regulation (EEC) No 21 18/74 (4), as last amended by Regulation (EEC) No 381 1 /85 (*), recorded or calculated in accordance with the provisions of Article 5 of that Regulation, indicated that entry prices have been at least equal to the reference price for two consecutive market days ; whereas the conditions HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3286/87 is hereby repealed. Article 2 This Regulation shall enter into force on 6 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 November 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . 0 OJ No L 209, 31 . 7 . 1987, p. 4 . (3) OJ No L 309 , 31 . 10 . 1987, p . 78 . (4) OJ No L 220, 10 . 8 . 1974, p . 20 . O OJ No L 368 , 31 . 12 . 1985, p . 1 . ( «) OJ No L 302, 15 . 11 . 1985, p. 9 .